
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.10


TICKETMASTER STOCK PLAN
(AS AMENDED AND RESTATED)

1.    PREAMBLE.

        Ticketmaster Group, Inc. (formerly known as "Ticketmaster Holdings
Group, Ltd."), an Illinois corporation (the "Company"), established the
Ticketmaster Stock Plan (the "Plan") as a means whereby the Company may, through
awards of (i) incentive stock options within the meaning of section 422 of the
Code (as herein defined), (ii) stock appreciation rights, (iii) non-qualified
stock options, (iv) restricted stock, and (v) phantom stock:

        (a)  provide employees of the Company and its subsidiaries with
additional incentive to promote the success of the Company's and its
Subsidiaries' businesses;

        (b)  enable such employees to acquire proprietary interests in the
Company;

        (c)  encourage such employees to remain in the employ of the Company and
its Subsidiaries; and

        (d)  provide Officers and Directors of, and consultants to, the Company
and its Subsidiaries (who are not otherwise employees) with additional incentive
to promote the success of the Company's and its Subsidiaries' businesses.

        The Plan was adopted on June 30, 1994, subsequently amended on
September 1, 1994, and is hereby further amended and restated in the form of
this Plan document effective as provided herein. The provisions of this Plan do
not apply to or affect any option, SAR, or stock heretofore or hereafter granted
under any other stock plan of the Company or any Subsidiary, and all such
options, SARs or stock continue to be governed by and subject to the applicable
provisions of the plan or agreement under which they were granted.

2.    DEFINITIONS.

        2.01 "BOARD" or "BOARD OF DIRECTORS" means the board of directors of the
Company.

        2.02 "CAUSE" means, as determined in the sole discretion of the Board, a
Participant's (a) commission of a felony; (b) dishonesty or misrepresentation
involving the Company or any Subsidiary; (c) serious misconduct in the
performance or non-performance of Participant's responsibilities as an employee,
Officer, Director or consultant; (d) violation of a material condition of
employment or retention; (e) unauthorized use of trade secrets or confidential
information; or (f) aiding a competitor of the Company or any Subsidiary.

        2.03 "CHANGE IN CONTROL" means, the occurrence of any one of the
following events:

        (a)  any consolidation or merger of the Company in which the Company is
not the continuing or surviving corporation or which contemplates that all or
substantially all of the business and/ or assets of the Company shall be
controlled by another corporation or a recapitalization in which the current
controlling stockholders do not continue to be the controlling stockholders;

        (b)  any sale, lease, exchange or transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company and/or its Subsidiaries;

        (c)  approval by the shareholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company, unless such plan or proposal
is abandoned within 60 days following such approval;

        (d)  any "person" (as such term is used in Sections 13(d) and 14(d)(2)
of the Exchange Act), other than a person who is a stockholder of the Company on
the Option Date, who shall become

--------------------------------------------------------------------------------




the beneficial owner of securities of the Company representing more than 50% of
the combined voting power of the Company's then outstanding securities
ordinarily having the right to vote in the election of directors;

        (e)  any sale, exchange or transfer (other than transfers to affiliated
entities, i.e. entities controlling, controlled by or under common control with,
the transferor) of securities of the Company representing more than 50% of
(i) the total fair market value of the Company's then outstanding equity
securities, or (ii) the combined voting power of the Company's then outstanding
securities ordinarily having the right to vote in the election of directors,
whether pursuant to a tender or exchange offer, open market offering, purchase
or sale, privately negotiated purchase and sale or otherwise; or

        (f)    if during a period of two consecutive years from the Option Date,
individuals who at the beginning of such period constituted the directors of the
Company cease for any reason to constitute a majority thereof (unless the
election, or nomination for election by the Company's stockholders, of each
director of the Company first elected during such period was approved by a vote
of at least a majority of the directors then still in office who were directors
at the beginning of any such period.

        2.04 "CODE" means the Internal Revenue Code of 1986, as it exists now
and as it may be amended from time to time.

        2.05 "COMMITTEE" means the committee comprised of two or more outside
Directors appointed by the Board to administer the Plan. Each member of the
Committee shall (a) be a member of the Board of Directors who has not at any
time within one year prior thereto, or at any time during such member's term of
service on the Committee, received any stock options, SARs or allocations of any
equity securities under the Plan or any other plan maintained by the Company or
any of its affiliates, except as permitted pursuant to the provisions of Rule
16b-3(c) (2) (i) of the Exchange Act or any successor rule thereof; and (b) be
an outside Director as determined under Treasury Regulation 26 CFR
Section 1.162-27(e)(3) or any successor regulation thereto. Once appointed, the
Committee shall continue to serve until otherwise directed by the Board of
Directors.

        2.06 "COMMON STOCK" means the Series A common stock of the Company, no
par value, or, if the various series of common stock are eliminated by amendment
to, or restatement of, the Company's Articles of Incorporation, the resulting
class of equity securities ordinarily (and apart from rights accruing under
special circumstances) having the right to vote for the election of directors.

        2.07 "COMPANY" means Ticketmaster Group, Inc. (formerly known as
"Ticketmaster Holdings Group, Ltd"), an Illinois corporation, and any successor
thereto.

        2.08 "DIRECTOR" means a member of the Board.

        2.09 "EXCHANGE ACT" shall mean the Securities Exchange Act of 1934, as
it exists now or from time to time may hereafter be amended.

        2.10 "FAIR MARKET VALUE" means for the relevant day:

        (a)  If shares of Common Stock are listed or admitted to unlisted
trading privileges on any national or regional securities exchange, the last
reported sale price, regular way, on the composite tape of that exchange on the
day Fair Market Value is to be determined;

        (b)  If the Common Stock is not listed or admitted to unlisted trading
privileges as provided in paragraph (a), and if sales prices for shares of
Common Stock are reported by the National Association of Securities
Dealers, Inc. Automated Quotations, Inc. National Market System ("NASDAQ
System"), then the last sale price for Common Stock reported as of the close of
business on the day Fair Market Value is to be determined, or if no such sale
takes place on that day, the average of the high bid and low asked prices so
reported; if Common Stock is not traded on that day, the next preceding day on
which such stock was traded; or

--------------------------------------------------------------------------------




        (c)  If trading of the Common Stock is not reported by the NASDAQ System
or on a stock exchange, Fair Market Value will be determined by the Committee
based upon the best available data, which determination shall be conclusive for
all purposes.

        2.11 "ISO" means incentive stock options within the meaning of
Section 422 of the Code.

        2.12 "NAKED SAR" means a SAR issued not in connection with an ISO or
NSO.

        2.13 "NSO" means non-qualified stock options, which are not intended to
qualify under Section 422 of the Code.

        2.14 "OFFICER" means a corporate officer of the Company or any
Subsidiary.

        2.15 "OPTION" means the right of a Participant, whether granted as an
ISO or an NSO, to purchase a specified number of shares of Common Stock, subject
to the terms and conditions of the Plan.

        2.16 "OPTION DATE" means the date upon which an Option, SAR, Restricted
Stock or Phantom Stock is awarded to a Participant under the Plan.

        2.17 "OPTION PRICE" means the price per share at which an Option may be
exercised.

        2.18 "PARTICIPANT" means an individual to whom an Option, SAR, Phantom
Stock or Restricted Stock has been granted under the Plan.

        2.19 "PHANTOM STOCK" means a hypothetical share of Common Stock issued
as phantom stock under the Plan.

        2.20 "PLAN" means the Ticketmaster Stock Plan, as set forth herein and
as from time to time amended.

        2.21 "RESTRICTED STOCK" means Common Stock awarded to a Participant
pursuant to this Plan and subject to the restrictions contained in Section 9.

        2.22 "SAR" means a stock appreciation right. A SAR may be a Naked SAR or
a Tandem SAR.

        2.23 "SECURITIES ACT" means the Securities Act of 1933, as it exists now
or from time to time may hereinafter be amended.

        2.24 "SUBSIDIARY" means any corporation or other entity of which the
majority voting power or equity interest is owned directly or indirectly by the
Company.

        2.25 "TANDEM SAR" means a SAR associated with and issued in connection
with an ISO or NSO.

        2.26 RULES OF CONSTRUCTION.

        (a)  GOVERNING LAW. The construction and operation of this Plan are
governed by the laws of the State of Illinois.

        (b)  UNDEFINED TERMS. Unless the context requires another meaning, any
term not specifically defined in this Plan has the meaning given to it by the
Code.

        (c)  HEADINGS. All headings in this Plan are for reference only and are
not to be utilized in construing the Plan.

        (d)  GENDER. Unless clearly appropriate, all nouns of whatever gender
refer indifferently to persons of any gender.

        (e)  SINGULAR AND PLURAL. Unless clearly inappropriate, singular terms
refer also to the plural and VICE VERSA.

        (f)    SEVERABILITY. If any provision of this Plan is determined to be
illegal or invalid for any reason, the remaining provisions shall continue in
full force and effect and shall be construed

--------------------------------------------------------------------------------




and enforced as if the illegal or invalid provision did not exist, unless the
continuance of the Plan in such circumstances is not consistent with its
purposes.

3.    STOCK SUBJECT TO THE PLAN.

        Except as otherwise provided in Section 15, the aggregate number of
shares of Common Stock that may be issued under Options or as Restricted Stock,
under this Plan may not exceed 9,750,000 shares. Reserved shares may be either
authorized but unissued shares or treasury shares, in the Board's discretion. If
any awards hereunder shall terminate or expire, as to any number of shares, new
ISOs, NSOs, and Restricted Stock may thereafter be awarded with respect to such
shares. Except as otherwise provided in Section 15, the aggregate number of
shares of Common Stock that may be issued under Options, as Restricted Stock, or
upon which SARs or Phantom Stock may be awarded for any Participant may not
exceed 1,500,000.

4.    ADMINISTRATION.

        The Plan shall be administered by the Committee. In addition to any
other powers set forth in this Plan, the Committee has the exclusive authority:

        (a)  to construe and interpret the Plan, and to remedy any ambiguities
or inconsistencies therein;

        (b)  to establish, amend and rescind appropriate rules and regulations
relating to the Plan;

        (c)  subject to the express provisions of the Plan, to determine the
individuals who will receive awards of Options, Restricted Stock, Phantom Stock
and/or SARs, the times when they will receive them, the number of shares to be
subject to each award and the Option Price, payment terms, payment method, and
expiration date applicable to each award;

        (d)  to contest on behalf of the Company or Participants, at the expense
of the Company, any ruling or decision on any matter relating to the Plan or to
any awards of ISOs, NSOs, Restricted Stock, Phantom Stock and/or SARs;

        (e)  generally, to administer the Plan, and to take all such steps and
make all such determinations in connection with the Plan and the awards of ISOs,
NSOs, Restricted Stock, Phantom Stock and/or SARs granted thereunder as it may
deem necessary or advisable;

        (f)    to determine the form in which payment of a SAR or a Phantom
Stock award granted hereunder will be made (i.e., cash, Common Stock or a
combination thereof) or to approve a participant's election to receive cash in
whole or in part in settlement of the SAR or Phantom Stock award; and

        (g)  to determine the form in which tax withholding under Section 18 of
this Plan will be made.

5.    ELIGIBLE EMPLOYEES.

        Subject to the provisions of the Plan, the Committee shall determine
from time to time those employees, Directors and Officers of, and consultants
to, the Company or a Subsidiary who shall be designated as Participants and the
number, if any, of Options, SARs, Restricted Stock, and Phantom Stock, or any
combination thereof, to be awarded to each such Participant; provided, however,
that no ISOs or Tandem SARs granted with respect to ISOs, shall be awarded under
the Plan after the expiration of the period of ten years from the date this Plan
is adopted by the Board. In addition, no ISOs may be awarded to a Director or
Officer who is not an employee of the Company or a Subsidiary.

--------------------------------------------------------------------------------


6.    TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS.

        The Committee may in its discretion, grant ISOs to any Participant under
the Plan; provided, however, that no ISOs may be granted to a Participant who is
not an employee of the Company or a Subsidiary. Each ISO shall be evidenced by
an agreement between the Company and the Participant. Each ISO agreement, in
such form as is approved by the Committee, shall be subject to the following
express terms and conditions and to such other terms and conditions, not
inconsistent with the Plan, as the Committee may deem appropriate;

        (a)  OPTION PERIOD. Each ISO will expire as of the earliest of:

          (i)  the date on which it is forfeited under the provisions of
Section 13;

        (ii)  10 years (or five years as specified in Section 6(e)) from the
Option Date;

        (iii)  three months after the Participant's termination of employment
for any reason other than death; or

        (iv)  six months after the Participant's death.

        (b)  OPTION PRICE. Subject to the provisions of Section 6(e), the Option
Price per share shall be determined by the Committee at the time any ISO is
granted, and shall not be less than the Fair Market Value of the Common Stock
subject to the ISO on the Option Date.

        (c)  OTHER OPTION PROVISIONS. The form of ISO authorized by the Plan may
contain such other provisions as the Committee may, from time to time,
determine; provided, however, that such other provisions may not be inconsistent
with any requirements imposed on qualified stock options under Section 422 of
the Code.

        (d)  LIMITATIONS ON AWARDS. The aggregate Fair Market Value, determined
as of the Option Date, of Common Stock with respect to which ISOs are
exercisable by a Participant for the first time during any calendar year under
all ISO plans of the Company and any Subsidiary shall not exceed $100,000.

        (e)  AWARDS TO CERTAIN STOCKHOLDERS. Notwithstanding Sections 6(a) and
6(b) hereof, if an ISO is granted to a Participant who owns stock representing
more than 10 percent of the voting power of all classes of stock of the Company
or a Subsidiary (as determined under the Code), the exercise period specified in
the ISO agreement for which the ISO thereunder is granted shall not exceed five
years from the Option Date, and the Option Price shall be at least 110% of the
Fair Market Value (as of the Option Date) of the Common Stock subject to the
ISO.

7.    TERMS AND CONDITIONS OF NON-QUALIFIED STOCK OPTION.

        The Committee may, in its discretion, grant NSOs to any Participant
under the Plan. Each NSO shall be evidenced by an agreement between the Company
and the Participant. Each NSO agreement, in such form as is approved by the
Committee, shall be subject to the following express terms and conditions and to
such other terms and conditions, not inconsistent with the Plan as the Committee
may deem appropriate:

        (a)  OPTION PERIOD. Each NSO will expire as of the earliest of:

          (i)  the date on which it is forfeited under the provisions of
Section 13;

        (ii)  the date three months after the Participant's termination of
employment or membership on the Board, as applicable, for any reason other than
death; or

        (iii)  the date six months after the Participant's death.

        (b)  OPTION PRICE. At the time when the NSO is granted, the Committee
will fix the Option Price. The Option Price may be greater than, less than, or
equal to Fair Market Value on the Option Date, as determined in the sole
discretion of the Committee.

--------------------------------------------------------------------------------

        (c)  OTHER OPTION PROVISIONS. The form of NSO authorized by the Plan may
contain such other provisions as the Committee may from time to time determine.

8.    TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

        The Committee may, in its discretion, grant a SAR to any Participant
under the Plan. Each SAR shall be evidenced by an agreement between the Company
and the Participant, and may be a Naked SAR or a Tandem SAR. Each SAR awarded to
Participants under the Plan shall be subject to the following express terms and
conditions and to such other terms and conditions, not inconsistent with the
Plan, as the Committee shall deem appropriate:

        (a)  TANDEM SARS. Tandem SARs shall terminate on the same date as the
related ISO or NSO. A Tandem SAR shall be exercisable only if the Fair Market
Value of a share of Common Stock on the date of surrender exceeds either the
Option Price for the related ISO or the Fair Market Value of the Common Stock on
the Option Date, if related to an NSO, and then shall be exercisable to the
extent, and only to the extent, that the related ISO or NSO is exercisable. A
Tandem SAR shall entitle the Participant to whom it is granted the right to
elect, so long as such Tandem SAR is exercisable and subject to such limitations
as the Committee shall have imposed, to surrender any then exercisable portion
of his related ISO or NSO, in whole or in part, and receive from the Company in
exchange, without any payment of cash (except for applicable employee
withholding taxes), that number of shares of Common Stock having an aggregate
Fair Market Value on the date of surrender equal to the product of (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
surrender over the per share Option Price under such ISO or the Fair Market
Value of the Common Stock on the Option Date, if such SAR is related to an NSO
and (ii) the number of shares of Common Stock subject to such ISO or NSO or
portion thereof which is surrendered. Any ISO or NSO or portion thereof which is
surrendered shall no longer be exercisable. The Committee, in its sole
discretion, may allow the Company to settle all or part of the Company's
obligation arising out of the exercise of a Tandem SAR by the payment of cash
equal to the aggregate Fair Market Value of the shares of Common Stock which the
Company would otherwise be obligated to deliver.

        (b)  NAKED SARS. Naked SARs shall terminate as provided in the
Participant's SAR agreement. The Committee may at the time of granting any Naked
SAR add such conditions and limitations to the Naked SAR as it shall deem
advisable, including but not limited to, limitations on the period within which
the Naked SAR shall be exercisable and the maximum amount of appreciation to be
recognized with regard to such Naked SAR.

        (c)  OTHER CONDITIONS. If a Participant is subject to Section 16(a) and
Section 16(b) of the Exchange Act, the Committee may at any time add such
additional conditions and limitations to such SAR which the Committee, in its
discretion, deems necessary or desirable in order to comply with Section 16(a)
or Section 16(b) of the Exchange Act and the rules and regulations issued
thereunder, or in order to obtain any exemption therefrom. If a Participant
subject to Section 16(a) or Section 16(b) of the Exchange Act exercises a SAR
and receives cash, the exercise must be made or take effect during the ten-day
period beginning on the third business day after the release of quarterly or
annual statements of sales and earnings by the Company and ending on the twelfth
business day after such release of statements

9.    TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

        The Committee, in its discretion, may grant Restricted Stock to any
Participant under the Plan. Each grant of Restricted Stock shall be evidenced by
an agreement between the Company and the Participant. All shares of Common Stock
awarded to Participants under the Plan as Restricted Stock shall be subject to
the following express terms and conditions and to such other terms and
conditions, not inconsistent with the Plan, as the Committee shall deem
appropriate:

        (a)  RESTRICTED PERIOD. Shares of Restricted Stock awarded to
Participants may not be sold, transferred, pledged or otherwise encumbered
before they vest. Subject to the provisions of

--------------------------------------------------------------------------------

subparagraphs (b) and (c) below and any other restrictions imposed by law, any
shares of Restricted Stock that vest will be transferred to the Participant or,
in the event of his death, to the beneficiary or beneficiaries designated by
writing filed by the Participant with the Committee for such purpose or, if
none, to his estate. Delivery of shares in accordance with the preceding
sentence shall be made within the 30-day period after they vest.

        (b)  FORFEITURES. A Participant shall forfeit all unpaid accumulated
dividends and all shares of Restricted Stock which have not vested prior to the
date that his employment with the Company, or if a Director, his membership on
the Board, is terminated for any reason.

        (c)  CERTIFICATES DEPOSITED WITH COMPANY. Each certificate issued in
respect of shares of Restricted Stock awarded under the Plan shall be registered
in the name of the Participant and deposited with the Company. Each such
certificate shall bear the following (or a similar) legend:

"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) relating
to Restricted Stock contained in the Ticketmaster Stock Plan and an agreement
entered into between the registered owner and Ticketmaster Group, Inc. (f/k/a
Ticketmaster Holdings Group, Ltd.)Copies of such Plan and agreement are on file
at the principal office of Ticketmaster Group, Inc."

        (d)  STOCKHOLDER RIGHTS. Subject to the foregoing restrictions, each
Participant shall have all the rights of a stockholder with respect to his
shares of Restricted Stock including, but not limited to, the right to vote such
shares.

        (e)  DIVIDENDS. On each Common Stock dividend payment date, each
Participant shall receive an amount equal to the dividend paid on that date on a
share of Common Stock, multiplied by his number of shares of Restricted Stock.

10.  TERMS AND CONDITIONS OF PHANTOM STOCK.

        The Committee may, in its discretion, award Phantom Stock to any
Participant under the Plan. Each award of Phantom Stock shall be evidenced by an
agreement between the Company and the Participant. The Committee may at the time
of awarding any Phantom Stock add such additional conditions and limitations to
the Phantom Stock as it shall deem advisable, including, but not limited to, the
right for Participants to receive dividends equivalent to those

        paid on Common Stock, limitations on the period or periods within which
the Phantom Stock may be surrendered, and the maximum amount of appreciation to
be recognized with regard to such Phantom Stock. If a Participant is subject to
Section 16(a) and Section 16(b) of the Exchange Act, the Committee may at any
time add such additional conditions and limitations to such Phantom Stock which,
in its discretion, the Committee deems necessary or desirable in order to comply
with Section 16(a) or Section 16(b) of the Exchange Act and the rules and

        regulations issued thereunder, or in order to obtain any exemption
therefrom. An award of Phantom Stock shall entitle the Participant to whom it is
awarded the right to elect, so long as such Phantom Stock is vested and subject
to such limitations as the Committee shall have imposed, to surrender any then
vested portion of the Phantom Stock, in whole or in part, and receive from the
Company in exchange therefor the Fair Market Value on the date of surrender of
the Common Stock to which the surrendered Phantom Stock relates in cash or in
shares

        of Common Stock as the Committee may determine. If a Participant subject
to Section 16(a) or 16(b) of the Exchange Act receives cash in exchange for the
surrender of Phantom Stock, the surrender of such Phantom Stock must be made or
take effect during the ten-day period beginning on the third business day after
the release of quarterly or annual statements of sales and earnings by the
Company and ending on the twelfth business day after such release of statements.

--------------------------------------------------------------------------------


11.  DIRECTOR STOCK OPTIONS.

        (a)  Each Director who is not otherwise an employee of the Company or
the beneficial owner of 5% or more of the outstanding Common Stock and who is a
Director on August 21, 1996 shall automatically be granted as of that date NSOs
to purchase 75,000 shares of Common Stock having an exercise price per share
equal to $4.715 or, if the Company completes an initial public offering of
Common Stock prior to February 21, 1997, the price to the public (as adjusted)
for any intervening reverse stock split.

        (b)  Commencing with the date of the annual meeting of the Shareholders
of the Company scheduled to be held in 1997, or, if no annual meeting of the
Shareholders of the Company occurs on the scheduled date for such meeting as
specified in the Company's by-laws, and annually thereafter each Director who is
not otherwise an employee of the Company or the beneficial owner of 5% or more
of the outstanding Common Stock shall automatically be granted NSOs to purchase
30,000 shares of Common Stock having an exercise price per share equal to 100%
of the Fair Market Value of the Common Stock at the Option Date.

        (c)  An automatic Director NSO shall be granted hereunder only if as of
each Option Date the Director (i) is not otherwise an employee of the Company or
any subsidiary or affiliate, (ii) has not been an employee of the Company or any
subsidiary or affiliate for any part of the preceding fiscal year, and (iii) has
served on the Board continuously since the commencement, prior to such Option
Date, of his term.

        (d)  Paragraph (b) of this Section 11 shall not become effective and no
NSO's shall be automatically granted pursuant thereto until such time as the
Company's Common Stock has been sold pursuant to a public offering.

        (e)  Each NSO granted pursuant to this Section 11 shall notwithstanding
the provisions of Section 13, be 100% vested as of the Option Date; provided,
however, such NSO may not be exercised at any time prior to six months after the
Option Date. NSOs granted pursuant to this Section 11 shall expire ten years
from the Option Date.

        (f)    In the event that the number of shares of Common Stock available
for future grant under the Plan is insufficient to make all automatic grants
required to be made on such date, then all non-employee Directors entitled to a
grant on such date shall share ratably in the number of NSOs shares available
for grant under the Plan.

        (g)  The provisions of paragraph (b) of this Section 11 may not be
amended more often than once every six months, other than to comport with
changes in the Code, the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder. Except as expressly provided in this
Section 11, any NSO granted hereunder shall be subject to the terms and
conditions of the Plan if the grant were made pursuant to Section 7 hereof."

12.  MANNER OF EXERCISE OF OPTIONS.

        To exercise an Option in whole or in part, a Participant (or, after the
Participant's death, the Participant's executor or administrator) must give
written notice to the Committee, stating the number of shares to which he
intends to exercise the Option. The Company will issue the shares with respect
to which the Option is exercised upon payment in full of the Option Price. The
Option Price may be paid in (i) cash, (ii) shares of Common Stock having an
aggregate Fair Market Value, as determined on the date of delivery, equal to the
Option Price, or (iii) by delivery of irrevocable instructions to a broker to
promptly deliver to the Company the amount of sale or loan proceeds necessary to
pay for all Common Stock acquired through such exercise and any tax withholding
obligations resulting from such exercise. The Option Price may be paid in shares
of Common Stock which were received by the Participant upon the exercise of one
or more Options. The Option Price may be paid in shares of Common Stock which
were received by the Participant as an award of Restricted Stock under the Plan.
The Option Price may be paid by surrender of Tandem SARs equal to the Option
Price.

--------------------------------------------------------------------------------


13.  VESTING.

        A Participant may not exercise an Option or surrender a SAR or Phantom
Stock until it has become vested. The portion of an Option, SAR or Phantom Stock
award that is vested depends upon the period that has elapsed since the Option
Date. Unless the Committee establishes a different vesting schedule at the time
when an Option is granted or the Restricted Stock, SAR or Phantom Stock is
awarded, all Options granted under this Plan, Restricted Stock, SARs, and
Phantom Stock awarded under this Plan shall become 25% vested after 12 months
from the Option Date, and shall vest monthly pro rata over a period of 36 months
thereafter. Except as provided below or in Section 14, if a Participant
terminates his employment with the Company or its Subsidiaries if an employee,
his membership on the Board if a Director, or his retention as a consultant, for
any reason, he forfeits any Options, Restricted Stock, SARs and/or Phantom Stock
that are not yet vested. A transfer from the Company to a Subsidiary or
affiliate, or VICE VERSA is not a termination of employment for purposes of this
Plan. Unless the Committee in its sole discretion specifically waives the
application of this sentence, then notwithstanding the vesting schedule
contained herein or in the Participant's agreement, if the Participant's
employment or retention as a consultant, or if a Director, his membership on the
Board, is terminated for Cause all Options, SARs, Restricted Stock and/or
Phantom Stock granted or awarded to the Participant will be immediately
cancelled and forfeited by the Participant upon delivery to him of notice of
such termination.

14.  CHANGE OF CONTROL.

        Notwithstanding the provisions of Section 13 or anything contained in a
Participant's agreement to the contrary, upon a Change in Control all Options,
Restricted Stock, SARs and/or Phantom Stock shall become 100% vested and
immediately exercisable.

15.  ADJUSTMENTS TO REFLECT CHANGES IN CAPITAL STRUCTURE.

        If there is any change in the corporate structure or shares of the
Company, the Board of Directors may make any adjustments necessary to prevent
accretion, or to protect against dilution, in the number and kind of shares
authorized by the Plan and, with respect to outstanding Options, Restricted
Stock, Phantom Stock and/or SARs, in the number and kind of shares covered
thereby and in the applicable Option Price. For the purpose of this Section 15,
a change in the corporate structure or shares of the Company includes, without
limitation, any change resulting from a recapitalization, stock split, stock
dividend, consolidation, rights offering, spin-off, reorganization, or
liquidation and any transaction in which shares of Common Stock are changed into
or exchanged for a different number or kind of shares of stock or other
securities of the Company or another corporation.

16.  NON-TRANSFERABILITY OF OPTIONS, SARS AND PHANTOM STOCK.

        The Options and SARs granted or Phantom Stock awarded under the Plan are
not transferable, voluntarily or involuntarily, other than by will or the laws
of descent and distribution, or pursuant to a qualified domestic relations order
as defined in Section 414(p) of the Code. During a Participant's lifetime, his
Options may be exercised only by him.

17.  RIGHTS AS STOCKHOLDER.

        No Common Stock may be delivered upon the exercise of any Option until
full payment has been made. A Participant has no rights whatsoever as a
stockholder with respect to any shares covered by an Option until the date of
the issuance of a stock certificate for the shares. A Participant who has been
granted SARs or Phantom Stock shall have no rights whatsoever as a stockholder
with respect to such SARs or Phantom Stock.

18.  WITHHOLDING TAX.

        The Company shall have the right to withhold in cash or shares of Common
Stock with respect to any payments made to Participants under the Plan any taxes
required by law to be withheld because of

--------------------------------------------------------------------------------


such payments. With respect to a Participant subject to Section 16(a) or 16(b),
withholding made in Common Stock upon the exercise of an Option, or the exercise
of a SAR or Phantom Stock which the Participant had the discretion regarding the
timing of exercise, must be made or take effect during the period beginning on
the third business day following the release of quarterly or annual statements
of sales and earnings by the Company and ending on the twelfth business day
after such release of statements. Notwithstanding the foregoing, with respect to
a Participant subject to Section 16(a) or 16(b) of the Exchange Act, all amounts
required to be withheld upon either (i) the vesting of Restricted Stock or
(ii) the exercise of a SAR or surrender of Phantom Stock which had a set
duration and for which payment is made in Common Stock, shall automatically be
withheld in Common Stock otherwise deliverable to the Participant and having a
Fair Market Value determined on the date the income is includable in the
Participant's income equal to the amount of taxes required to be withheld.

19.  NO RIGHT TO EMPLOYMENT.

        Participation in the Plan will not give any Participant a right to be
retained as an employee of the Company or any subsidiary, or any right or claim
to any benefit under the Plan, unless the right or claim has specifically
accrued under the Plan.

20.  AMENDMENT OF THE PLAN.

        The Committee may from time to time amend or revise the terms of this
Plan in whole or in part and may without limitation, adopt any amendment deemed
necessary; provided, however, that (a) no change in any award previously granted
to a Participant may be made that would impair the rights of the Participant
without the Participant's consent, (b) no amendment may extend the period during
which a Participant may exercise an ISO beyond the period set forth in
Section 6(a)(ii) or 6(e), and (c) the Committee may not, without approval by the
holders of a majority of the shares of the Company's common stock present at a
duly held shareholders' meeting or otherwise represented and entitled to vote
thereon, (i) change the aggregate number of shares that may be sold pursuant to
Options granted under the Plan (except in accordance with the provisions of
Section 15), (ii) change the class of eligible individuals who may receive
awards under the Plan, (iii) adopt any amendment affecting the Option Price at
which Options may be granted, or (iv) materially increase benefits accruing to
participants under the Plan. If any amendment requiring shareholder approval for
the Committee to act under part (c) of the previous sentence is made subsequent
to the first registration of any class of equity securities by the Company under
Section 12 of the Exchange Act, such shareholder approval shall be solicited as
described in Section 21.

21.  SHAREHOLDER APPROVAL.

        Continuance of the Plan shall be subject to approval by the shareholders
of the Company within 12 months before or after the date the Plan is adopted by
the Committee in accordance with Rule 16b-3(b) of the Exchange Act. If such
shareholder approval is obtained at a duly held shareholder's meeting, it may be
obtained by the affirmative vote of the holders of a majority of the shares of
the Company's common stock present at the meeting or represented and entitled to
vote thereon.

22.  CONDITIONS UPON ISSUANCE OF SHARES.

        An Option shall not be exercisable, a share of Common Stock shall not be
issued pursuant to the exercise of an Option, and Restricted Stock shall not be
awarded until such time as the Plan has been approved by the Shareholders of the
Company and unless the award of Restricted Stock, exercise of such Option and
the issuance and delivery of such share pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act,
the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares of Common stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any

--------------------------------------------------------------------------------


such exercise that the Common Stock is being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned relevant provisions of law.

23.  PARTICIPATION RIGHTS.

        In the event of a sale of equity securities by or on behalf of one or
more of the Company's stockholders (in one transaction or series of
transactions) resulting in a Change in Control, Participants shall be given
timely notice thereof and shall have the right to surrender Options, Phantom
Stock or SARs in such sale and receive, on a pro rata basis, the amount as to
which the Option, Phantom Stock or SARs could be converted if such Option
Phantom Stock or SAR was exercised immediately prior to such transaction, less
the Option Price.

24.  EFFECTIVE DATE AND TERMINATION OF PLAN.

        24.1  EFFECTIVE DATE. This amended and restated Plan is effective as of
the later of the date of its adoption by the Committee, or the date it is
approved by the shareholders of the Company, pursuant to Section 21.

        24.2  TERMINATION OF THE PLAN. The Committee may terminate the Plan at
any time with respect to any shares that are not then subject to Options or
Restricted Stock. Termination of the Plan will not affect the rights and
obligations of any Participant with respect to Options, SARs, Phantom Stock or
Restricted Stock awarded before termination.

Taken From TICKETMASTER GROUP INC S-1
Filing Date: 9/20/96

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.10

